Citation Nr: 0106028	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-19 406	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than August 13, 
1992, for an award of service connection and the assignment 
of a 10 percent evaluation for hammer toes, 2-5, of the left 
foot, with total joint replacement.

2.  Entitlement to an effective date earlier than August 13, 
1992, for an award of service connection and the assignment 
of a 10 percent evaluation for hammer toes, 2-5, of the right 
foot.

(The additional issue concerning whether there was clear and 
unmistakable error in the January 1961 decision of the Board 
of Veterans' Appeals that denied restoration of service 
connection for bilateral pes cavus, is addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for hammer 
toes, 2-5, of the left foot with total joint replacement, and 
hammer toes, 2-5, of the right foot.  Each disability was 
assigned a 10 percent rating, effective from August 13, 1992.  
In addition, a bilateral factor of 1.9 percent was added.  
The veteran appealed the assignment of the effective date of 
the award of service connection.


FINDINGS OF FACT

1.  In rating decision dated in December 1943, the New 
Orleans, Louisiana RO granted service connection for a 
bilateral foot disability.

2.  In rating decision of December 1959, it was determined 
that the December 1943 rating decision contained clear and 
unmistakable error and a proposal to sever service connection 
for the bilateral foot disability was indicated; in rating 
decision of November 1960, service connection was severed for 
bilateral pes cavus.

3.  In a January 1961 Board decision, the severance of 
service connection for bilateral pes cavus was affirmed and 
restoration of service connection was denied.

4.  On August 13, 1992, the Houston, Texas RO received a 
claim from the veteran for restoration of service connection 
for his bilateral foot disability; in December 1992 and 
August 1994 rating decisions, the claim was denied on the 
basis that no new and material evidence had been submitted to 
reopen the claim.

5.  In June 1997, the Board found that new and material 
evidence had been submitted to reopen the claim for service 
connection for bilateral pes cavus, and remanded the case for 
further development.

6.  In rating decision of July 1999, service connection was 
granted for hammer toes, 2-5, of the left foot, with total 
joint replacement, evaluated as 10 percent disabling from 
August 13, 1992, and for hammer toes, 2-5, of the right foot, 
evaluated as 10 percent disabling from August 13, 1992.


CONCLUSIONS OF LAW

1.  An effective date earlier than August 13, 1992, for the 
grant of service connection and the assignment of a 10 
percent evaluation for hammer toes, 2-5, of the left foot 
with total joint replacement is not warranted.  38 U.S.C.A. 
§§ 5110, 7105 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C.A. §§ 5107); 38 
C.F.R. §§ 3.104, 3.400 (2000).

2.  An effective date earlier than August 13, 1992, for the 
grant of service connection and the assignment of a 10 
percent evaluation for hammer toes, 2-5, of the right foot is 
not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5107); 38 C.F.R. §§ 3.104, 3.400 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his bilateral foot disabilities 
pre-existed service but were aggravated by active service.  
He has indicated that he is entitled to an earlier effective 
date for the grant of service connection for hammer toes of 
both feet.

I.  Factual Background

The service medical records contain the veteran's induction 
examination report dated in August 1942 in which the veteran 
reported "bad feet."  On examination, however, the feet 
were noted to be normal.  A record dated later in August 1942 
shows that the veteran was treated for moderate, bilateral 
callosities plantar metatarsal.  The record further notes 
that the condition existed prior to enlistment.  In August 
1943, the veteran was again treated for foot problems.  He 
reported having had bilateral callosity as far back as he 
could remember, and bilateral hammer toe deformity which had 
been severe in the past six years.  The medical record 
further notes that the hammer toe deformity had not been made 
worse by service.  A Certification of Disability for 
Discharge, dated in September 1943, notes that the veteran 
was being discharged due to bilateral, moderate hammer toes 
and callosity which had existed prior to induction into the 
military.

In the veteran's initial claim for service connection for 
foot problems, received in October 1943, he noted that the 
nature of the disease or injury was "[f]oot trouble - 
callouses almost entire life.  Hammer toes on both feet - 
also since childhood."  The veteran did not note that the 
foot trouble which preexisted service had been aggravated 
therein.

In rating decision dated in December 1943, service connection 
was granted for hammer toes, bilateral, second, third, and 
fourth, and callosities, bilateral, between first and third 
metatarsal heads. 

A VA orthopedic examination was conducted in June 1944.  The 
diagnoses were hammer toe, second, third, and fourth, 
bilateral, and callosities plantar surface foot, bilateral.  
The examiner did not provide a medical opinion as to the 
etiology of the diagnosed conditions or whether there was any 
aggravation in service.

Another VA examination was conducted in June 1947.  The 
diagnoses were hammer toe deformity, severe, of the second, 
third and fourth toes of both feet, and callosities, severe 
plantar aspect of the heads of the second, third, and fourth 
toes of both feet.  The examiner did not provide a medical 
opinion as to the etiology of the diagnosed conditions or 
whether there was any aggravation in service.

In May 1949, another VA orthopedic examination, on a fee-
basis by a private physician, was conducted.  It was noted 
that the veteran reported that he had had painful feet all of 
his life and they began to bother him more during basic 
training.  The examination showed the current severity of the 
veteran's bilateral foot disabilities.  The diagnoses were 
second degree, bilateral pes cavus, bilateral hammer toes of 
the second, third and fourth, and atrophy of the subcutaneous 
tissue underlying the metatarsal head of both feet with 
secondary callus formation.  The examiner did not provide a 
medical opinion as to the etiology of the diagnosed 
conditions or whether, with any medical certainty, the 
bilateral foot disorders had been aggravated by service.

In rating decision of June 1949, the service-connected foot 
disability was reclassified as pes cavus, bilateral, all 
toes, limitation of motion symptomatic.

In rating decision of December 1959, it was determined that 
the December 1943 rating decision contained clear and 
unmistakable error and a proposal to sever service connection 
for the bilateral foot disability was indicated.  In rating 
decision of November 1960, service connection was severed for 
bilateral pes cavus.  The veteran appealed that decision and 
in a January 1961 Board decision, the severance of service 
connection for bilateral pes cavus was affirmed and 
restoration of service connection was denied.

On August 13, 1992, the Houston, Texas RO received a claim 
from the veteran for restoration of service connection for 
his bilateral foot disability.  In a December 1992 rating 
decision, the claim was denied on the basis that no new and 
material evidence had been submitted to reopen the claim.  

In May 1993, the Houston, Texas RO received copies of private 
medical records of treatment of the veteran's feet.  The 
records reflect treatment of the veteran's foot disabilities 
from January to June 1992.  One entry notes that the veteran 
reported very painful calluses for many, many years.  

A personal hearing was held before a hearing officer at the 
Houston, Texas RO in May 1993.  The veteran testified that 
when he went into the service, he had hammer toes and 
calluses on his feet, but that they did not bother him.  
According to the veteran, during service, the calluses and 
hammer toes began to bother him.  The veteran reported that 
he had been discharged from service with a disability of his 
feet.  The veteran conceded that his pes cavus and calluses 
had pre-existed service.  He argued, however, that these foot 
problems were aggravated by service.

In July 1994, the Houston, Texas RO received a statement from 
a private podiatrist, dated in June 1994.  The physician 
noted that he had treated the veteran for the past several 
years and had performed his surgery on January 1992 to ease 
severe pain the veteran was having in normal ambulating.  
According to the physician, the veteran "had severely 
deformed feet which could have very well been caused, and 
certainly worsened, by his activities and shoegear worn while 
serving in the Armed Forces . . . ."     In an August 1994 
rating decision, the claim was denied again on the basis that 
no new and material evidence had been submitted to reopen the 
claim.  The RO determined that the private podiatrist's 
opinion was not new and material evidence as it was based on 
history provided by the veteran rather than a review of the 
record.

In a decision dated in June 1997, the Board found that new 
and material evidence had been submitted to reopen the claim 
for service connection for bilateral pes cavus.  The Board 
remanded the case for further development and for the 
Houston, Texas RO to readjudicate the issue of entitlement to 
service connection for bilateral pes cavus on a de novo 
basis.

In September 1997, the Houston, Texas RO received copies of 
private treatment records.  These are duplicate copies of 
those received in May 1993.

A VA examination of the veteran's feet was conducted in 
December 1997.  On examination, his right foot showed hammer 
toes, 2-5, with a cavus arch.  The hammer toes were rigid in 
nature.  In addition, there were some skin changes and 
bilateral lower extremities were consistent with peripheral 
vascular disease.  The left foot showed some scars on the 
dorsal aspect of all toes from previous surgery.  The veteran 
had acceptable alignment of the lesser toes as well as the 
great toe and the skin was intact.  The diagnoses included 
hammer toes treated on the left foot with total joint 
replacement, as well as hammer toes of the right foot.  The 
examiner noted that at the time of the examination, the left 
foot appeared to be moderately symptomatic and the right one 
was also moderately symptomatic, although the left was 
somewhat better than the right.  The veteran continued to 
have some discomfort with his feet and shoes.  It also 
appeared that the veteran had some peripheral vascular 
disease involving the bilateral lower extremities.  The 
examiner also noted that "it appears likely that his 
problems with his shoe ware in the military are somewhat 
related to the problems that he has had in the past with his 
hammer toes and is least likely to have some cause or role in 
the etiology of his problem."

In March 1998, the Houston, Texas RO received a letter, dated 
in August 1997, from another private podiatrist.  The 
physician had examined the veteran the day before.  The 
veteran complained of swelling and pain in his left ankle, 
and discomfort in his right foot.  It was noted that the 
veteran had had a pan metatarsal head resection and a first 
metacarpophalangeal joint implant of his left foot in 1992.  
The physician noted the findings of his examination of the 
veteran's feet.  The physician did not provide a medical 
opinion as to whether the veteran's military service 
aggravated his bilateral foot disorders.

In May and June 1998, the Houston, Texas RO received 
additional as well as duplicate copies of private treatment 
records.  The additional records do not provide a medical 
opinion as to whether the veteran's foot problems were 
incurred in or aggravated by service.

In rating decision of July 1999, the Houston, Texas RO 
granted service connection for hammer toes, 2-5 of the right 
foot, and hammer toes, 2-5 of the left foot, with total joint 
replacement.  Each foot disability was evaluated as 10 
percent disabling, effective from August 13, 1992.  In 
addition, a bilateral factor of 1.9 percent was added for the 
paired extremities.

II.  Analysis

The method for determining the effective date of a grant of 
service connection is set forth in 38 U.S.C.A. § 5110(a), as 
well as 38 C.F.R. § 3.400.  With respect to the assignment of 
an effective date, the applicable law indicates that, except 
as otherwise provided, the effective date of an award based 
on an original claim shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i).

In pertinent part, the effective date of an award based on a 
claim reopened after final disallowance shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

In the present case, the Houston, Texas RO assigned August 
13, 1992, as the effective date for service connection based 
on the date of the veteran's submission of a reopened claim 
under 38 C.F.R. § 3.400(q),(r).

As noted above, service connection for bilateral foot 
problems had been granted in rating decision of December 
1943.  However, in rating decision of December 1959, it was 
determined that the December 1943 rating decision contained 
clear and unmistakable error and it was proposed to sever 
service connection for the bilateral foot disabilities.  In 
rating decision of November 1960, such service connection was 
severed.  This decision was affirmed in the January 1961 
Board decision.  The Board decision became final.  In a 
separate decision, the Board has addressed the issue of 
whether there was clear and unmistakable error in the 1961 
Board decision.  In summary, the Board found no clear and 
unmistakable error in the 1961 Board decision.  Accordingly, 
earlier effective dates for the grant of service connection 
for the bilateral foot disabilities is not warranted under 
that principle.

The evidence shows that the veteran requested that his claim 
for service connection for bilateral foot disabilities be 
reopened in a statement received at the Houston, Texas RO on 
August 13, 1992.  Although the Houston, Texas RO denied the 
claim in decisions dated in December 1992 and August 1994, 
the claim for service connection for bilateral foot 
disabilities was granted in rating decision of July 1999, and 
the effective date was made retroactive to the date of 
receipt of the request to reopen the claim for service 
connection for bilateral foot disorders.

As noted above, the effective date of an award based on a 
claim reopened after final disallowance shall not be earlier 
than the date of receipt of application therefor or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).  Accordingly, 
since the Houston, Texas RO received the claim to reopen on 
August 13, 1992, when the claim was subsequently granted, the 
effective date was assigned as of receipt of the application 
to reopen the claim for service connection for bilateral foot 
disabilities.



ORDER

An effective date earlier than August 13, 1992, for an award 
of service connection and the assignment of a 10 percent 
evaluation for hammer toes, 2-5, of the left foot, with total 
joint replacement, is denied.

An effective date earlier than August 13, 1992, for an award 
of service connection and the assignment of a 10 percent 
evaluation for hammer toes, 2-5, of the right foot is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

